Citation Nr: 1711516	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-34 013A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a reduction in the evaluation for the Veteran's service-connected degenerative joint disease, right knee with residuals fracture of right femur, from 20 percent to 10 percent effective September 1, 2012 was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1957 to May 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A hearing was held before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In January 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he has requested a withdrawal of his appeal.


CONCLUSION OF LAW

The Veteran has met the criteria for withdrawal of an appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

In the present case, at the January 2017 Board hearing, the Veteran and his representative indicated that the Veteran would like to withdraw the issue of the reduction of the 20 percent evaluation to 10 percent effective September 1, 2012, for the degenerative joint disease of the Veteran's right knee.  See Bd. Hrg. Tr. at 2.  Subsequently, the undersigned confirmed the Veteran's intent to withdraw the issue, and stated on record that the issue was withdrawn.  Id.  at 3.

Given the Veteran's withdrawal of this issue, there remain no allegations of errors of fact or law for appellate consideration regarding the evaluation of the Veteran's right knee.  Accordingly, the Board does not have jurisdiction, and the claim is dismissed.


ORDER

The appeal is dismissed.




		
	ANTHONY C. SCIRÉ, JR.
 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


